SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 33-19048-NY AMERICAN METAL & TECHNOLOGY, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 22-2856171 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 633 W. 5th Street, 26th Floor Los Angeles, CA 90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 223-2339 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yes x No o (2) Has been subject to such filing requirements for the past 90 days. Yes x No o 1,560,374,357 shares of the registrant's Common Stock, $.0001 per share, were outstanding as of November 12, 2007. 1 AMERICAN METAL & TECHNOLOGY, INC. TABLE OF CONTENTS FORM 10-QSB PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements 3 ConsolidatedBalance Sheet as of September 30, 2007 (Unaudited) 3 Consolidated Statements of Income and Other Comprehensive Income for the Three Months and Nine MonthsEnded September 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows for The Nine Months Ended September 30, 2007 and 2006 (Unaudited) 5 Notes to Financial Statements 6 - 14 Item 2. Management’s Discussion and Analysis Or Plan of Operation 15 Item 3. Controls and Procedures 18 PART II OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current Assets Cash and cash equivalents $ 6,470,280 Accounts receivable - net 544,981 Other receivable - customers 224,664 Other receivables 2,661 Advances to suppliers 453,674 Inventories 525,091 Total Current Assets 8,221,351 Property, Plant and Equipment, net 2,996,335 Intangible Assets, net 686,306 Total Assets $ 11,903,992 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 425,258 Accrued liabilities and other payables 94,013 Amount due to related parties 352,491 Unearned revenue 57,776 Total Current Liabilities 929,538 Minority Interests 349,776 Commitments - Shareholders' Equity Common stocks; $0.0001 par value, 2,000,000,000 shares authorized, 1,560,374,357 issued and outstanding 156,037 Additional paid in capital 4,884,219 Statutory reserve 992,869 Accumulated other comprehensive income 626,766 Retained earnings 3,964,787 Total Stockholders' Equity 10,624,678 Total Liabilities and Shareholders' Equity $ 11,903,992 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTH AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) Three month periods ended Nine month periods ended September 30 September 30 2007 2006 2007 2006 Net sales $ 2,738,896 $ 1,938,259 $ 7,210,970 $ 5,770,991 Cost of goods sold (1,781,008 ) (1,409,359 ) (4,817,465 ) (4,136,764 ) Gross profit 957,888 528,900 2,393,505 1,634,227 Operating expenses Selling expenses (5,262 ) (3,878 ) (19,520 ) (12,577 ) Operating and administrative expenses (391,833 ) (137,509 ) (936,545 ) (412,445 ) Total operating expenses (397,095 ) (141,387 ) (956,065 ) (425,022 ) Income from operations 560,793 387,513 1,437,440 1,209,205 Other income (expense) Interest income 5,408 662 7,490 1,619 Other income (expense) - 202 (2,418 ) 266 - - Total other income (expense) 5,408 864 5,072 1,885 Income before minority interest 566,201 388,377 1,442,512 1,211,090 Minority interests (6,777 ) 19,263 (6,644 ) 61,142 Net income 572,978 369,114 1,449,156 1,149,948 Other comprehensive income Foreign currency translation adjustment 170,380 82,415 362,752 102,525 Comprehensive income $ 743,358 $ 451,529 $ 1,811,908 $ 1,252,473 Basic weighted average shares outstanding 1,408,049,007 1,128,842,167 1,201,845,316 1,128,842,167 Basic net earnings per share $ 0.0004 $ 0.0003 $ 0.0012 $ 0.0010 Diluted weighted average shares outstanding 1,410,880,999 1,128,842,167 1,206,391,976 1,128,842,167 Diluted net earnings per share $ 0.0004 $ 0.0003 $ 0.0012 $ 0.0010 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) 2007 2006 Cash flows from operating activities: Net income $ 1,449,156 1,149,948 Adjustments to reconcile net income to Net cash provided by operating activities: Minority interest (6,644 ) 61,142 Depreciation and amortization 218,104 163,877 (Increase)/decrease in assets: Accounts receivable 392,902 (747,424 ) Note receivable (61,154 ) (95,454 ) Other receivables 56,679 71,073 Inventory (26,379 ) (60,948 ) Advance to suppliers 218,005 706,176 Increase/(decrease) in liabilities: Accounts payable 193,380 77,392 Other payable and accrued expenses 27,839 68,332 Unearned revenue 54,117 (743,576 ) Net Cash Provided By Operating Activities 2,516,005 650,538 Cash flows from investing activities: Purchase of equipment and leasehold improvements (2,130 ) (364,401 ) Net Cash Used in Investing Activities (2,130 ) (364,401 ) Cash flows from financing activities: Cash received on stock issuance 3,275,562 119,860 Proceeds(Payments) from(to) loans (234,339 ) 232,093 Net Cash Provided By Financing Activities 3,041,223 351,953 Effects of Exchange Rate Change in Cash 127,738 16,633 Net Increase in Cash and Cash Equivalents 5,682,836 654,723 Cash and Cash Equivalents-Beginning Balance 787,444 146,623 Cash and Cash Equivalents-Ending Balance 6,470,280 801,346 Supplement disclosure of cash flow information: Income taxes paid $ 4,638 $ - Interest expenses paid $ 485 $ - Non Cash Transaction: Numbers of Share Issued Due To Reorganization 274,160,734 - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and description of business On June 1, 2007, American Metal Technology, Inc. (“AMTI”,"We”,"Us”,"Our" or the "Company" ) formally changed its name from Murray United Development Corporation to American Metal Technology, Inc. The Company was incorporated on October 13, 1987 under the laws of the State of Delaware. It was organized to further develop and exploit commercially certain technology for a rotary internal combustion engine that would utilize alternative fuels. The patent and related rights to the use of the technology have been assigned to the Company. These rights were subsequently assigned pursuant to the terms of the Stock Purchase Agreement dated November 6, 2006 discussed below. The Company entered into a Stock Purchase Agreement on November 6, 2006 (the "Agreement") with American Metal Technology Group, a Nevada corporation (“AMTG"), pursuant to which the Company acquired one hundred (100%) percent of AMTG's outstanding common stock from the AMTG Stockholders and AMTG became a wholly-owned subsidiary ofthe companyin a two step reverse takeover transaction on May 22, 2007.In connection with this transaction, the Company issued 1,213,295,563 shares to the stockholders and consultants of AMTG (1,142,388,273 shares to AMTG's former shareholders, including 20,000,000 shares of common stock issues to AMTG as investment upon completion of the due diligence period to the Agreement, and redistributed proportionally to AMTG's shareholders as of May 22, 2007, and 70,907,300 shares to AMTG's consultants). These shares represent more than eighty five (85%) of the Company's issued and outstanding shares of voting capital stock on a fully diluted basis, and therefore the former shareholders of AMTG and its consultants effectively have control of the Company. AMTG is now a wholly owned subsidiary of the Company. The exchange of shares with AMTG has been accounted for as a reverse acquisition under the purchase method of accounting since the shareholders AMTG obtained control of the consolidated entity. Accordingly, the merger of the two companies has been recorded as a recapitalization of AMTG, with AMTG being treated as the continuing entity. The historical financial statements presented herein are those of AMTG. The continuing company has retained December 31 as its fiscal year end. Reflecting the change of ownership, the Company filed a Certificate of Amendment toits Certificate of Incorporation to change its name to American Metal & Technology, Inc.,which becameeffective June 1, 2007. The Company now through AMTG via its subsidiaries, Beijing Tong Yuan Heng Feng Technology Co., Ltd. and American Metal Technology (Lang Fang) Co., Ltd., is mainly in the business of manufacturing and sales of high-precision investment casting and metal fabrication products in the People's Republic of China ( "China" ). The Company's production involves high-precision investment casting and machined products, including valves, pipe fittings, etc. AMTG was incorporated on January 13, 2004 under the laws of the state of Nevada. On June 1, 2004 , AMTG entered into an equity purchase agreement with Beijing Sande Technology (Holding) Co., Ltd. ( "BST" ) to acquire 80% ownership of Beijing Tong Yuan Heng Feng Technology Co., Ltd. ( "BJTY" ). As a result, AMTG issued 7,200 shares of his pre-split common stock to BST in exchange for 80% ownership of BJTY. On August 2, 2004, AMTG incorporated American Metal Technology (Lang Fang) Co., Ltd. ( "AMLF" ) in Hebei, China, for the purpose of expanding the production facility of BJTY. On August 8, 2004, AMTG and AMLF together entered into an equity purchase agreement with Beijing Sande Shang Mao Co., Ltd. (“BSS”) for the remaining 20% of BJTY. As a result, AMTG which issued 1,800 shares of pre-split common stock to BSS and AMLF becomes the owner of 20% shareholder of BJTY. AMTG later acquired the 20% ownership of BJTY from AMLF and owns 100% of BJTY. On November 12, 2004, AMTG effectuated a forward split of all the outstanding shares of common stock on a 1,000 for 1 basis. On November 2005, AMTG sold 5% of BJTY to an unrelated party for $240,000. 6 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the interim periods are not necessarily indicative of the results for any future period. These statements should be read in conjunction with the Company's audited financial statements and notes thereto for the fiscal year ended December 31, 2006. The results of the nine month period ended September 30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2007. Principal of consolidation The consolidated financial statements of American Metal Technology, Inc. reflect the activities of the following subsidiaries: American Metal & Technology, Inc. Subsidiaries Percentage Of Ownership American Metal Technology Group U.S. 100 % American Metal Technology (Lang Fang) Co., Ltd. P.R.C. 100 % Beijing Tong Yuan Heng Feng (Technology) Co., Ltd. P.R.C. 95 % Due to common management and ownership, the consolidated financial statements have been presented as if the Agreement and Plan of Merger of the subsidiaries occurred as of December 31, 2006.The consolidated financial statements generally reflect only the activities of BJTY and AMLF at its historical cost. Because Murray United Development Corporation’s financial statement is immaterial, no pro forma is presented. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. All significant inter-company transactions and accounts have been eliminated in the consolidation. Use of estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. Cash and cash equivalents For Statement of Cash Flows purposes, the Company considers all cash on hand and in banks, including accounts in book overdraft positions, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. As of September 30, 2007, cash and cash equivalent amounted to $6,470,280. Accounts receivable The Company's policy is to maintain reserves for potential credit losses for accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of September 30, 2007, the Company had net accounts receivable of $544,981, net of allowance of $111,328. Advances to suppliers The Company advances to certain vendors for the purchase of material. As of September 30, 2007, the advances to suppliers amounted to $453,674. 7 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued Inventories Inventories are valued at the lower of cost or market value using weighted average method. Management compares the cost of inventory with the market value and an allowance is made for writing down the inventory to its market value, if lower. Property, plant and equipment Property, plant and equipment are recorded at cost. Gains or losses on disposals are reflected as gain or loss in the year of disposal. The cost of improvements that extend the life of plant, property, and equipment are capitalized. These capitalized costs may include structural improvements, equipment, and fixtures. All ordinary repair and maintenance costs are expensed as incurred. Depreciation for financial reporting purposes is provided using the straight line method over the estimated useful lives of the assets: Estimated Useful Life Building and improvements 13-40 years Machinery and equipments 5-15 years Vehicle 12 years Financial instruments Statement of Financial Accounting Standard No. 107, "Disclosures about Fair Value of Financial Instruments", requires that the Company disclose estimated fair values of financial instruments. The Company's financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables, advances to suppliers, accounts payable, other payable, tax payable, and related party advances and borrowings. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented on the balance sheet. This is attributed to the short maturities of the instruments and that interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at respective balance sheet dates. Impairment The Company applies the provisions of Statement of Financial Accounting Standard No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("FAS No. 144"), issued by the Financial Accounting Standards Board ("FASB"). FAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. The Company tests long-lived assets, including property, plant and equipment and intangible assets subject to periodic amortization, for recoverability at least annually or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available in making whatever estimates, judgments and projections are considered necessary. There was no impairment of long-lived assets for the nine months ended September 30, 2007 and September 30, 2006. 8 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued Revenue recognition The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104. Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Unearned revenue as of September 30, 2007 amounted to $57,776. The Company's revenue consists of invoiced value of goods, net of a value-added tax (VAT). No product return or sales discount allowance is made as products delivered and accepted by customers are normally not returnable and sales discount is normally not granted after products are delivered. Foreign currency translation The reporting currency of the Company is the US dollar. The Company uses their local currency, Renminbi (RMB), as their functional currency. Results of operations and cash flow are translated at average exchange rates during the period, and assets and liabilities are translated at the unified exchange rate at the end of the period. Translation adjustments resulting from this process are included in accumulated other comprehensive income in the statement of shareholders' equity. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. Translation adjustments resulting from this process are included in accumulated other comprehensive income in the consolidated statement of shareholders' equity and amounted to $ 626,766 as of September 30, 2007. Income taxes The Company utilizes SFAS No. 109, "Accounting for Income Taxes," which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. At September 30, 2007 and 2006, there was no significant book to tax differences. Local PRC Income Tax The Company is governed by the Income Tax Law of the PRC concerning subsidiaries located in PRC. Under the Income Tax Laws of the PRC, Chinese enterprises are generally subject to an income tax at an effective rate of 33% (30% state income taxes plus 3% local income taxes) on income reported in the statutory financial statements after appropriate tax adjustments. However, according to the Provisional Regulations of the People's Republic of China on Income Tax, the Company’s operating subsidiaries in China have been approved to be exempt from income tax for the nine months ended September 30, 2007 and 2006. The Company does not have any significant deferred tax asset or liabilities in the PRC tax jurisdiction. Beginning January 1, 2008, the new Enterprise Income Tax (“EIT”) law will replace the existing laws for Domestic Enterprises (“DES”) and Foreign Invested Enterprises (“FIEs”). The new standard EIT rate of 25% will replace the 33% rate currently applicable to both DES and FIEs. The two years tax exemption, three years 50% tax reduction tax holiday for production-oriented FIEs will be eliminated. The Company is currently evaluating the effect of the new EIT law will have on its financial position. 9 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued Segment reporting Statement of Financial Accounting Standards No. 131 ("SFAS 131"), "Disclosure About Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. SFAS No. 131 has no effect on the Company's consolidated financial statements as the Company operates in one reportable business segment - manufacture and marketing high-precision investment casting and metal fabrication products in China. Statement of cash flows In accordance with Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows," cash flows from the Company's operations is calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. Recent accounting pronouncements In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: 1. A brief description of the provisions of this Statement 2. The date that adoption is required 3. The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FAS 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FAS 159 for their first quarter 2007 financial statements. 10 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FAS 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. 3. Other receivable - Customers Other receivable – customers amounted to $224,664 as of September 30, 2007. The other receivable – customers are payments received from unrelated parties, unsecured, redeemable within 90 days, and interest free. 4. Other receivable Other receivable amounted to $2,661 as of September 30, 2007. The other receivables are all from unrelated parties, due on demand, and interest free. 5. Inventories Inventories consisted of the followings at September 30, 2007: 2007 (Unaudited) Supplies and raw materials $ 314,695 Work in process 129,430 Finished goods 80,966 Totals $ 525,091 6. Property, Plant and Equipment Property, Plant and Equipment consist of the following at September 30, 2007: 2007 (Unaudited) Building and improvements $ 893,858 Vehicle 21,709 Machinery and equipments 2,661,157 Totals 3,576,724 Less: accumulated depreciation 580,389 $ 2,996,335 Depreciation expenses for the nine months ended September 30, 2007 and 2006 were $182,327, and $158,204, respectively. 11 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. Intangible assets The intangible assets comprised of following at September 30, 2007: Unaudited Land use right, net $ 570,237 Permits, net 116,069 Total $ 686,306 Land use right: Per the People's Republic of China's governmental regulations, the Government owns all land. However, the government grants the user a “land use right” (the Right) to use the land. The Company has recognized the amounts paid for the acquisition of rights to use land as intangible asset and amortizing over a period of fifty years. American Metal Technology (Lang Fang) Co., Ltd. acquired land use rights during the year ended 2004 for a total amount of $606,635. The land use right is for fifty years. The intangible assets consist of the followings as of September 30, 2007: Unaudited Intangible assets $ 606,635 Less: accumulated amortization 36,398 $ 570,237 Permits: American Metal Technology (Lang Fang) Co., Ltd. acquired various permits related to constructing the factory during the year ended 2004 for a total amount of $181,130. The permits are for ten years. The permits consist of the followings as of September 30, 2007: 2007 Unaudited Permits $ 181,130 Less: accumulated amortization 65,061 $ 116,069 Intangible assets of the Company are reviewed annually as to whether their carrying value has become impaired. The Company considers assets to be impaired if the carrying value exceeds the future projected cash flows from related operations. The Company also re-evaluates the periods of amortization to determine whether subsequent events and circumstances warrant revised estimates of useful lives. As of September 30, 2007 the Company expects these assets to be fully recoverable. Total amortization expenses for the nine months ended September 30, 2007 and 2006 amounted to $35,777 and $5,673 respectively. Amortization expenses for next five years after September 30, 2007 are as follows: 1 year after September 30, 2007 $ 47,703 2 year after September 30, 2007 47,703 3 year after September 30, 2007 47,703 4 year after September 30, 2007 47,703 5 year after September 30, 2007 47,703 Total $ 238,515 12 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 8. Other payable and accrued expenses Other payable and accrued expenses amounted to $94,013 as of September 30, 2007. Other payable and accrued expenses include taxes payables of $62,949, accrued welfare $3,136 and other accrued expenses $27,928. 9. Due to related parties Due to related parties amounted to $352,491 as of September 30, 2007. Due to related parties includes $351,891 due to an affiliate owned by the CEO of BJTY and AMLF and $600 due to a shareholder. Due to related parties payable are due on demand, interest free, and unsecured. 10. Statutory reserve As stipulated by the Company Law of the People's Republic of China (PRC), net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. In accordance with the Chinese Company Law, the company has allocated 10% of its net income to surplus. The total statutory reserve, as of September 30, 2007, amounted to $661,913. The Company established a reserve for the annual contribution of 5% of net income to the common welfare fund. The total common welfare fund, as of September 30, 2007, amounted to $330,956. 11. Current vulnerability due to certain concentrations BJTY and AMLF’s operations are all carried out in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC's economy. The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in the North America and Western Europe. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Company's results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Major customers and major vendors One major customer accounted for 66% of the net revenue for the nine months ended September 30, 2007. The Company had no accounts receivable from the customers as of September 30, 2007. One vendor provided 64% of the Company’s purchase of raw materials for the nine months ended September 30, 2007. The Company had $222,367 accounts payable to these vendors as of September 30, 2007. The Company extends credit to its customers based upon its assessment of their credit worthiness and generally does not require collateral. Credit losses have not been significant. 12. Minority interest The amounts of $349,776 as of September 30, 2007 which represent the 5% shareholder interest in BJTY. 13 AMERICAN METAL TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 13. Options and warrants Stock Options In April 2002 the Company issued options to purchase six million shares of common stock at $0.02 per share. The options were issued to an employee under non qualified option plan. Based on the Option Agreement stated, the options were expired on August 2007 due to termination of employment of the employee on May 2007. No options were issued during nine months ended September 30, 2007 and September 30, 2006. As of September 30, 2007, no options were outstanding. The following table summarizes the options outstanding as of September 30, 2007: Unaudited Options Outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding, January 1, 2007 6,000,000 $ 0.02 $ 0 Reclassified from warrants - - - Granted - - - Forfeited/Canceled 6,000,000 0.02 - Exercised - - - Outstanding, September 30, 2007 - $ - $ 0 Following is a summary of the status of options outstanding at September 30, 2007: The weighted average remaining contractual life of options outstanding is 0years as of September 30, 2007. The exercise prices for the options outstanding as of September 30, 2007 are as follows: (Unaudited) Outstanding Options Exercisable Options Exercise Price Number Average Remaining Contractual Life Average Exercise Price Number Average Exercise Price $ 0 0 0 $ 0 0 $ 0 Warrants As a result of the exercises and expiration of warrants, the Company has no Class A and Class B warrants as of September 30, 2007.14,898,000 Class B warrants, and 500,000 underwriter's B warrants expired on March 12, 2007.The Class B warrants are redeemable at any time at the option of the Company at a price of $0.0001 per warrant. Holders of the Class B warrants have certain rights with respect to the registration of those warrants under the Securities Act of 1933. The following table summarizes the warrants outstanding as of September 30, 2007: (Unaudited) Warrants outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding, January 1, 2007 15,398,000 $ 0.15 $ 0 Transferred to options - - - Granted - - - Forfeited/Canceled (March 12, 2007) 15,398,000 $ 0.15 - Exercised - - - Outstanding, September 30, 2007 - $ - $ 0 The weighted average remaining contractual life of warrants outstanding is zero year as ofSeptember 30, 2007. 14. Private Placement On August 3, 2007, the Company closed upon a private placement of its shares of common stock (the "Shares") pursuant to Regulation S of the Securities Act of 1933, as amended. The Shares were sold to non-U.S. investors at a price of two ($.02) cents per share. The net cash of the sale totaled an aggregate of three million two hundred seventy six thousand five hundred seven ($3,275,562) dollars, and one hundred sixty three million eight hundred twenty five thousand three hundred fifty (163,825,350) shares of common stockwere issued. 14 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. The following discussion and analysis provides information which we believe is relevant to an assessment and understanding of our results of operations and financial condition. This discussion should be read in conjunction with the financial statements and notes thereto appearing elsewhere herein. Statements in this Form 10-QSB that are not statements of historical or current fact constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other unknown factors that could cause our actual results to be materially different from the historical results or from any future results expressed or implied by such forward-looking statements. In addition to statements that explicitly describe such risks and uncertainties, readers are urged to consider statements labeled with the terms "believes," "belief," "intends," "anticipates" or "plans" to be uncertain and forward-looking. The forward-looking statements contained herein are also subject generally to other risks and uncertainties that are described from time to time in our reports filed with the Securities and Exchange Commission. RESULTS OF OPERATIONS Revenue Revenue for the three months ended September 30, 2007 was $2,738,896 an increase of 41.3% as compared to $1,938,259 for the three months ended September 30, 2006. Revenue for the nine months ended September 30, 2007 was $7,210,970 an increase of 24.95% as compared to $5,770,991 for the nine months ended September 30, 2006. Revenues increased during the three period as a result of income generated fromnew customers in Europe and the United States.Revenue increased for the three month and nine month period ended September 30, 2007 as compared with the three and nine months ended September 30, 2006 as a result of a income generated from new customers in Europe and in the United States, as well as an increase from 30 CNC MAZAK lathes in 2006 to 40 CNC MAZAK lathes in 2007, which significantly increased our production capacity. With continued efforts in implementing our business plan to expand market share through continuous marketing and advertisement, we were able to fully utilize the new production capacity with new orders and customers. Expenses from Operations Total expenses, comprised mostly of general and administrative expenses was approximately $397,095 for the three month period ended September 30, 2007, a net increase of $255,708 compared to $141,387 for the three month period ended September 30, 2006. Total expenses, comprised mostly of general and administrative expenses andone-time expenses with respect to thefirst phase upgrade of the equipment at the manufacturing facility owned by our subsidiary AMLF was approximately $956,065 for the nine month period ended September 30, 2007, a net increase of $531,043 compared to $425,022for the nine month period ended September 30, 2006. The increase in operating expenses for the three and nine month periods ended September 30, 2007 was mainly due to increased depreciation and amortization cost from the new MAZAK lathes we purchased in 2007 and an increase in our workforce to operate on the new machines. Interest Income and Expense Net interest income for the three months ended September 30, 2007 was $5,408 as compared to net interest income of $662 for the three months ended September 30, 2006 and net interest income for the nine months ended September 30, 2007 was $7,490 as compared to net interest expense of $1,619 for the nine months ended September 30, 2006. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. - continued Other Income (Expense) Other income (expense) for the three months ended September 30, 2007 was $0 as compared to other income of $202 for the three months ended September 30, 2006 andotherincome (expense) for the nine months ended September 30, 2007 was $(2,418) as compared toother incomeof $266 for the nine months ended September30, 2006. Net Income We had net income of $572,978 for the three months ended September 30, 2007 as compared to net income of $369,114 for the three months ended September 30, 2006. We had net income of $1,449,156for the nine months ended September 30, 2007 as compared to net income of $1,149,948 for the nine months ended September 30, 2006. LIQUIDITY AND CAPITAL RESOURCES Our cash and cash equivalents were $6,470,280 on September 30, 2007.We met our liquidity needs through the revenue derived pursuant to the sale of our precision metal castingsand electronic circuit boards manufactured at facilities controlled by our subsidiary corporations in the People’s Republic of China, and the issuance of shares of our common stock for cash. During the three month ended September 30, 2007, the Company sold one hundred forty nine million nine hundred thirty five thousand and fifty (149,935,050) shares of common stock pursuant to a private offering conducted in accordance with Regulation S of the Securities Act of 1934, at two ($.02) cents per share.The proceeds of the offering during the three months ended September 30, 2007 was two million nine hundred ninety eight thousand seven hundred and one ($2,998,701) dollars.During the nine months ended September 30, 2007, the Company sold one hundred sixty three million eight hundred twenty five thousand three hundred fifty (163,825,350) shares of common stock (including the aforementioned one hundred forty nine million nine hundred thirty five thousand and fifty (149,935,050) shares of common stock sold during the three months ended September 30, 2007) pursuant to the same Regulation S private offering at two ($.02) cents per share for net cashofthree million two hundred seventy five thousand five hundredsixty two($3,275,562) dollars.The proceeds of the offering were distributed as follows: (i) $2,500,000 million was distributed to the Company's subsidiary company AMLF to engage in second phase construction to upgrade manufacturing equipment; (ii) $600,000 was distributed to our creditors in partial repayment of indebtedness; and (iii) the balance of $175,562 for general working capital. Ultimately, our success is dependent upon our ability to generate revenues from the sale of precision metal casting and electronic circuit boards manufactured in facilities located in the People’s Republic of China. During the nine month period ended September 30, 2007, we used $956,065 in operating activities, and net cash provided from financing activities was $3,041,223. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Material Commitments We have no material commitments during the next twelve (12) months. Purchase of Significant Equipment We do not intend to purchase any significant equipment during the next twelve (12) months. 16 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. - continued PLAN OF OPERATION ACQUISITION OF AMERICAN METAL TECHNOLOGY GROUP As reported in the Company’s Current Report on Form 8-K filed with the SEC on May 29, 2007, and amended by Form 8-K/A on June 12, 2007, on May 22, 2007, the Company closed upon the purchase of 100% of the issued and outstanding shares of American Metal Technology Group, a Nevada corporation (“AMTG”), pursuant to a Stock Purchase Agreement dated as of November 6, 2006 (the “Agreement”), as first disclosed in an 8-K filing on January 10, 2007. AMTG is now a wholly owned subsidiary of the Company. Simultaneously with the closing of the Agreement, the Company transferred all of its assets owned immediately prior to the closing, including, but not limited to, the Klenz-Safe Cleaning Solution, the Hydrogen Production Technology and the Rotorcam Engine, and all liabilities associated with such assets, together with 10,000,000 shares of common stock, to Anthony Campo in consideration for the cancellation of indebtedness to him. Accordingly, immediately following the close of the Agreement, the Company’s sole asset is 100% of the issued and outstanding shares of AMTG. Our Business American Metal & Technology, Inc., through its wholly owned subsidiary American Metal Technology Group, a Nevada corporation (“AMTG”), and through AMTG’ssubsidiaries, Beijing Tong Yuan Heng Feng Technology Co., Ltd. ("BJTY") and American Metal Technology (Lang Fang) Co., Ltd., ("AMLF"), primarily specializes in precision casting, machining, mold design and manufacturing in the People's Republic of China ("China"). We manufacture investment casting and machined products, including valves, pipe fittings, regulators, dispensers, machinery spare parts, marine hardware, water treatment parts, automotive and airplane accessories, and other equipment parts based upon blueprints supplied to us by our customers. We use a wide range of ferrous and non-ferrous materials such as stainless steel, carbon steel, low alloy steel and aluminum. Our factory is certified with ISO9001 and ISO14001 standards.In 2006, the Company through its subsidiary BJTY expanded its business to the design and manufacturing of electronic circuit boards and motion controllers for home appliances such as washing machines. Management believes there is significant room for expansion for AMTG and our subsidiaries in the metal casting, metal fabrication, and circuit board industry worldwide. We are in a multi-billion dollar metal casting industry. At least ninety percent of all manufactured goods contain one or more cast metal components. Metal castings components are integral in the U.S. transportation, energy, aerospace, manufacturing, and national defense.Management believes that the Company can satisfy its current cash requirements based upon sales of its investment castings, machined products, and circuit boards, and does not believe that the Company will have to raise additional funds in the next twelve months, although there can be no assurance that our current income from sale of such goods will continue. Our Strategies We are committed to the development of new manufacturing techniques, and to bring new and technological advanced metal fabricated products to the global market. Management believes that our future growth and profitability depend on our ability to maintain product quality, control production costs, increase production capacity, improve our marketing and distribution channels, increase product offerings, and to effectively react to market changes. Capitalize on our cost structure and logistical advantages: Our business objectives are to maintain current growth rate while expanding customer base both domestically and to the international market. When introducing our products and services to the international market, we hope to take advantage of the low overhead costs and inexpensive labor available in China based upon the location of our principal manufacturing facility in Beijing, and our future facilities in Hebei, China. In the event we are successful in attracting foreign customers, the close proximity of the factory complex to the Tianjin sea port, one of the main seaports in China, should provide us convenient transportation of our products to those foreign customers. There are, however, limitations in having all our manufacturing facility in China. There would be additional shipping, handling, and possible tariff costs associated with potential overseas customers. This may make finding international clients difficult as it would increase their overall costs. 17 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. - continued Change our product line in response to market demand: Our strategy is to respond to changes in market conditions by changing product lines respectively. Management believes the demand market is changing rapidly. In order for us to capture the most profitable products in the future, we plan to setup a professional market intelligence team to monitor and respond to market changes and reported to the management on a timely basis. Maintain high product quality: Management believes that identifying each customer's needs and efficiently addressing its needs are vital to maintaining a competitive advantage to the success of the business. Management believes that our commitment to services levels and attention to detail and quality has the effect of providing customers with a sense of confidence and security that their product requirements will be met and their products will be delivered on time. The factory complex in Beijing, China, at which we conducted all of our manufacturing operations, was designed paying particular attention to factory layout, cleanliness, incoming material control, in-process quality control, finished goods quality control and final quality examination. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and the with the participation of the Company’s management, including the Company’s Chief Executive Officer and its Chief Financial Officer, of the effectiveness of the design and operation of the Company’s controls and procedures, as defined in Exchange Act Rules 13a-15(e) and 15d-15(e). Based upon that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective in enabling the Company to record, process, summarize and report information required to be included in the Company's periodic SEC filings within the required time period. There have been no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the Evaluation Date. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Pursuant to a private placement conducted in accordance with Regulation S of the Securities Act of 1933, as amended, the net cash received by the Company was $3,275,562 through the issuance of 163,825,350 shares of common stock at $.02 per share.The offering closed on August 3, 2007.The net cash of the offering were distributed as follows:(i) $2,500,000 million was distributed to the Company’s subsidiary company AMLF to engage in second phase construction to upgrade manufacturing equipment; (ii) $600,000 was distributed to our creditors in partial repayment of indebtedness; and (iii) the balance of $175,562 for general working capital. Item 3. Defaults upon Senior Securities - None. Item 4. Submission of Matters to a Vote of Security Holders- None. Item 5. Other Information: The Company announced in a Current Report on Form 8-K on August 10, 2007, that it had closed upon the private placement of shares of common stock, raising net cash of $3,275,562 through the issuance of 163,825,350 shares of common stock at $.02 per share. The Company filed a registration statement on Form SB-2 , which became effective on November 2, 2007, registering 426,104,020 shares of common stock.The shares of common stock registered were shares previously issued, including a portion of the shares issued pursuant to the Regulation S private placement which closed on August 10, 2007.The Company will not receive any proceeds fromthe Selling Shareholders. Item 6. Exhibits and Reports on Form 8-K (A) Exhibits ExhibitNumber Description 31 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (B) Reports on Form 8-K (1) Filed August 10, 2007, the Company announced the closing of a private placement of its shares of common stock (2) Filed August 21, 2007, the Company attached an Investor Fact Sheet, dated August 2007, which the Company intends to utilize to provide general information with respect to the Company and the industry in which it operates; together with certain financial information as previously reported in the Company’s filings with the United States Securities and Exchange Commission. 19 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN METAL & TECHNOLOGY, INC. (Registrant) Date: November 14, 2007 By: /s/ Chen Gao Chen Gao Title: President and Chief Executive Officer 20
